[Cite as Wencel v. Am. Family Ins. Co., 2011-Ohio-2290.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA




                           JOURNAL ENTRY AND OPINION
                                    No. 95926




                        DYONIZY WENCEL, ET AL.
                                                           PLAINTIFFS-APPELLANTS

                                                    vs.

    AMERICAN FAMILY INSURANCE COMPANY
                                                           DEFENDANT-APPELLEE




                                         JUDGMENT:
                                          AFFIRMED


                                  Civil Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CV-700354

        BEFORE:           Rocco, J., Stewart, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                            May 12, 2011
                                     2


ATTORNEY FOR APPELLANTS

Lawrence J. Rich
Zashin & Rich Co., L.P.A.
55 Public Square
Fourth Floor
Cleveland, Ohio 44113

ATTORNEY FOR APPELLEE

Jamie L. Snow
Wilkerson & Associates Co., L.P.A.
1422 Euclid Avenue, Suite 248
Cleveland, Ohio 44114




KENNETH A. ROCCO, J.:

      {¶ 1} In this appeal brought upon the accelerated calendar pursuant to

App.R. 11.1 and Loc.App.R. 11.1, plaintiffs-appellants Dyonizy and Alicia

Wencel appeal from the trial court order that granted summary judgment to

defendant-appellee American Family Insurance Company (“AmFam”) on

causes of action for breach of contract and bad faith based upon AmFam’s

rejection of a property loss claim they made under their homeowners’

insurance policy.
                                            3

      {¶ 2} The purpose of an accelerated appeal is to allow the appellate court to render a

brief and conclusory opinion. Crawford v. Eastland Shopping Mall Assn. (1983), 11 Ohio

App.3d 158, 463 N.E.2d 655; App.R. 11.1(E).

      {¶ 3} The Wencels present five assignments of error.                   They argue

summary judgment for AmFam was inappropriate because issues of material

fact remained as to: 1) the cause of their property loss; 2) their right to rely on

the agent’s representations; 3) the comprehensibility to a lay person of the

policy’s terms; and 4) the meaning of the relevant policy terms. This court

disagrees.

      {¶ 4} The Wencels alleged in their amended complaint that on June 29,

2009, the concrete in-ground swimming pool on their property sustained

damage in a rainstorm, that they had made a demand on AmFam for

coverage of the loss under their homeowners’ insurance policy, but that

AmFam acted in bad faith by denying their claim.

      {¶ 5} According to the evidence contained in the record, the Wencels’

homeowners’ policy contained the following relevant provisions:

      {¶ 6} “PERILS INSURED AGAINST - SECTION I

      {¶ 7} “COVERAGE             A     -     DWELLING           AND        DWELLING

EXTENSION
                                      4

      {¶ 8} “We cover risks of accidental direct physical loss to property

described in Coverage A - Dwelling and Dwelling Extension, unless the loss

is excluded in this policy.

      {¶ 9} “LOSSES NOT COVERED

      {¶ 10} “We do not cover loss * * * resulting * * * or caused by one or

more of the following. Such loss is excluded regardless of any other cause or

event contributing concurrently or in any sequence to the loss.

      {¶ 11} “1.   Losses excluded under EXCLUSIONS - SECTION I.

      {¶ 12} “ * * *

      {¶ 13} “5. * * * Pressure or Weight of Water * * * , to:

      {¶ 14} “ * * *

      {¶ 15} “B.   An outdoor swimming pool * * * .

      {¶ 16} “ * * *

      {¶ 17} “EXCLUSIONS - SECTION I

      {¶ 18} “PART A

      {¶ 19} “The following exclusions apply to Coverage A * * * . We do not

insure for loss caused * * * by any of the following. Such loss is excluded

regardless of any other cause or event contributing concurrently or in any

other sequence to the loss.

      {¶ 20} “ * * *
                                     5

     {¶ 21} “9. Water damage, meaning:

     {¶ 22} “ * * *

     {¶ 23} “c. regardless of its source, water below the surface of the ground.

This includes water which exerts pressure on * * * any part of a * * *

swimming pool.”

     {¶ 24} After filing its answer and obtaining discovery, AmFam filed a

motion for summary judgment on the Wencels’ amended complaint. AmFam

argued the terms of the policy clearly excluded from coverage the loss the

Wencels suffered.

     {¶ 25} AmFam supported its argument with verified copies of the

reports submitted by the Wencels’ expert and by AmFam’s expert. Each of

the experts opined that the Wencels’ empty swimming pool had been

damaged when underground “water pressure” acted on it to raise the deep

end above the surrounding ground.

     {¶ 26} The Wencels filed an opposition brief.   They argued therein that

they believed their policy covered the swimming pool because their agent told

them so and because they “purchased the most expensive policy.”           They

further argued the damage had been caused by an equipment failure rather

than by water pressure.       The Wencels relied mainly upon Dyonizy’s

deposition testimony to support their argument.
                                         6

      {¶ 27} After AmFam filed a reply brief, the trial court granted summary

judgment to AmFam on the Wencels’ complaint.1

      {¶ 28} The Wencels assert in their five assignments of error that the

trial court acted improperly because genuine issues of material fact remain

regarding: 1) the cause of the damage; 2 2) representations made by their

insurance agent that their swimming pool was covered under the policy;3 3)

the comprehensibility to a layperson of the policy’s terms;           4   and 4)

interpretation of the policy’s terms.5

      {¶ 29} The Wencels’ first, fourth, and fifth assignments of error are

overruled on the authority of Ho v. State Farm Fire & Cas. Co. (Oct. 13,

2005), Cuyahoga App. No. 86217 and Bailey v. Progressive Ins. Co., Huron

App. No. H-03-043, 2004-Ohio-4853. In clear, unambiguous terms the policy

excluded from coverage any damage to property caused from water pressure,

whether above or below ground; both the Wencels’ and AmFam’s experts



      1This  decision necessarily disposed of AmFam’s counterclaim, which alleged
that the policy afforded the Wencels no coverage for this loss.
      2First   and Fourth Assignments of Error.

      3Second   Assignment of Error.

      4Third   Assignment of Error.

      5Fifth   Assignment of Error.
                                       7

opined that the damage was due to underground water pressure. AmFam,

therefore, had no duty to provide coverage under the policy.

      {¶ 30} The Wencels’ second and third assignments of error are overruled

on the authority of Horak v. Nationwide Ins. Co., Summit App. No. CA 23327,

2007-Ohio-3744 and Bailey; see, also, Cragett v. Adell Ins. Agency (1993), 92

Ohio App.3d 443, 635 N.E.2d 1326. The Wencels were required to examine

the policy to ensure that the extent of coverage it provided met their needs;

AmFam was not accountable if the Wencels’ insurance agent made negligent

oral misrepresentations about the policy terms.

      {¶ 31} For the foregoing reasons, the trial court order is affirmed.

      It is ordered that appellee recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.
                                     8

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



________________________________
KENNETH A. ROCCO, JUDGE

MELODY J. STEWART, P.J., and
SEAN C. GALLAGHER, J., CONCUR